      Case 3:03-cv-00507-GMS Document 386 Filed 08/23/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Navajo Nation,                                  NO. CV-03-00507-PCT-GMS
10                Plaintiff,
                                                    JUDGMENT OF DISMISSAL IN A
11   v.
                                                    CIVIL CASE
12   United States Department of the Interior, et
     al.,
13
                  Defendants.
14
15          Decision by Court. This action came for consideration before the Court. The
16   issues have been considered and a decision has been rendered.

17          IT IS ORDERED AND ADJUDGED that pursuant to the Court’s order filed
18   August 23, 2019, Plaintiff to take nothing, and the complaint and action are dismissed.

19                                            Brian D. Karth
                                              District Court Executive/Clerk of Court
20
21   August 23, 2019
                                              s/ Rebecca Kobza
22                                      By    Deputy Clerk
23
24
25
26
27
28
